NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


           CULVER CITY PROPERTIES, LLC, Plaintiff/Appellee,

                                        v.

            CARLOS HECTOR A. REYES, Defendant/Appellant.

                             No. 1 CA-CV 17-0335
                               FILED 2-15-2018


          Appeal from the Superior Court in Maricopa County
                         No. CV2016-015635
         The Honorable David W. Garbarino, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL



Carlos Hector A. Reyes, Phoenix
Defendant/Appellant
                         CULVER CITY v. REYES
                          Decision of the Court



                      MEMORANDUM DECISION

Judge Maria Elena Cruz delivered the decision of the Court, in which
Presiding Judge Michael J. Brown and Chief Judge Samuel A. Thumma
joined.


C R U Z, Judge:

¶1           Carlos A. Reyes appeals from the superior court’s eviction
judgment granting Culver City Properties, LLC (“Culver City”) immediate
possession of real property and awarding it damages in the amount of
$3,931.25. Because Reyes has shown no error, we affirm the judgment.

               FACTUAL AND PROCEDURAL HISTORY

¶2            Reyes previously owned real property that was purchased by
Culver City (the “Property”) at a trustee’s sale in September 2016. A
trustee’s deed upon sale was executed two days later and recorded with the
Maricopa County Recorder’s Office shortly thereafter. After the Property
was purchased but before the trustee’s deed was recorded, Culver City sent
Reyes a written demand for immediate surrender and possession of the
Property.1 Reyes did not surrender possession.

¶3          In late September 2016, Culver City filed its forcible detainer
complaint to evict Reyes from the Property. In addition to immediate




1      Although Reyes disputes the precise date the demand was mailed,
and alleges a justice court matter was filed before the superior court action
resulting in this appeal, he offered no evidence supporting such claims.
Additionally, further consideration of those issues is not necessary for the
resolution of this appeal.



                                     2
                         CULVER CITY v. REYES
                          Decision of the Court

possession, Culver City requested damages, including rent, court costs, and
attorneys’ fees.2

¶4            The superior court held an evidentiary hearing and found
Reyes guilty of special/forcible detainer. In addition to immediate
possession of the premises, the court awarded $3,931.25 in damages, after
accruing costs against Reyes. The damages included rent, court costs,
attorneys’ fees, and interest.

¶5            After entry of a final judgment, Reyes timely appealed. We
have jurisdiction pursuant to Arizona Revised Statutes (“A.R.S.”) section
12-2101(A)(1).

                               DISCUSSION

¶6             Reyes’ opening brief does not comply with Arizona Rules of
Civil Appellate Procedure (“ARCAP”) 13(a) and 13(d) because it neither
identifies the standard of review nor contains any citation to the record. See
ARCAP 13(a)(7) (stating the opening brief shall contain argument with
“citations of legal authorities and appropriate references to the portions of
the record on which the appellant relies” and identify “the applicable
standard of appellate review”). Such a brief could constitute a waiver of
Reyes’ arguments on appeal. See Sholes v. Fernando, 228 Ariz. 455, 461, ¶ 16
(App. 2011). Moreover, although Reyes is self-represented and not a
lawyer, he is held to the same standards as a lawyer licensed to practice law
in Arizona because he is acting as his own lawyer. Copper State Bank v.
Saggio, 139 Ariz. 438, 441 (App. 1983). Culver City, by contrast, did not file
an answering brief. This failure could be read as a confession of error.
Nydam v. Crawford, 181 Ariz. 101, 102 (App. 1994). Notwithstanding these
deficiencies by both parties to the appeal, this court prefers to decide cases
on the merits. See Clemens v. Clark, 101 Ariz. 413, 414 (1966). Accordingly,
we will address the merits of Reyes’ arguments on appeal.




2       Reyes argues that because non-party Ariel Global Investments, LLC
is listed on the complaint’s caption as “in care of” Culver City, the
complaint is fatally defective and the superior court’s order should be
reversed. Contrary to Reyes’ argument, Culver City is listed as the Plaintiff
and Culver City is the grantee of the real property in the trustee’s deed.
Culver City, as grantee on the deed of trust, is properly listed as the
Plaintiff.



                                      3
                          CULVER CITY v. REYES
                           Decision of the Court

¶7            Reyes argues that a tenant at sufferance should be awarded
the same rights as a tenant under the Arizona Residential Landlord and
Tenant Act (“ARLTA”). Reyes further argues that the superior court
improperly included rent and attorneys’ fees as part of Culver City’s
damages. We review both issues de novo. Green v. Garriott, 221 Ariz. 404,
408, ¶ 9 (App. 2009); Desert Mountain Prop. Ltd. P’ship v. Liberty Mut. Fire Ins.
Co., 225 Ariz. 194, 216, ¶ 99 (App. 2010)). Neither argument, however, has
merit.

I.     A Tenant at Sufferance Is Not a Tenant Under ARLTA

¶8            Reyes argues that as a tenant at sufferance, he is afforded the
protections provided to a tenant by ARLTA. Under ARLTA, however, a
“tenant” is defined as a “person entitled under a rental agreement to occupy
a dwelling unit to the exclusion of others.” A.R.S. § 33-1310(16) (emphasis
added). A tenant at sufferance, by contrast, is “when a party who had a
lawful possessory interest in property wrongfully continues in possession
of the property after its interest terminated.” Grady v. Barth ex rel. County of
Maricopa, 233 Ariz. 318, 321, ¶ 12 (App. 2013). As the Grady court noted,
“[u]se of the word ‘tenant’ . . . is unfortunate as a tenancy at sufferance is
not a true landlord-tenant relationship . . . .” Id.; see also Evans v. J Four
Realty, LLC, 62 A.3d 869, 874 (N.H. 2013) (stating a tenant at sufferance is
not “in a landlord-tenant relationship” and “is not a ‘tenancy in fact’
because there is ‘no privity between [the] landlord and tenant”).

¶9            In this case, Reyes did not have a lease with Culver City. He
did not have permission to possess the Property after Culver City
purchased it. In fact, days after purchasing the Property, Culver City sent
Reyes a demand letter that stated his “right to occupy . . . [the Property] is
hereby terminated and demand is hereby made for [him] to surrender and
give immediate possession” of the Property. In its complaint, Culver City
alleged that Reyes “wrongfully withholds possession of the [Property]
from” Culver City. There was no landlord-tenant relationship between
Reyes and Culver City. Rather, Reyes wrongfully occupied the Property,
and within days of purchasing it, Culver City acted to obtain possession of
its Property. Because Reyes was a tenant at sufferance, there was no
landlord-tenant relationship with Culver City, and Reyes was not afforded
the protections provided to a tenant under the ARLTA.




                                       4
                          CULVER CITY v. REYES
                           Decision of the Court

II.    The Superior Court Properly Awarded Culver City Rent and
       Attorneys’ Fees

¶10              Reyes argues the superior court erred in including fair market
rent and attorneys’ fees as damages. Reyes correctly points out that the
only issue in a forcible detainer is the right of actual possession, not the
issue of title. A.R.S. § 12-1177(A). When the court found Reyes guilty of
forcible entry and detainer, it was required to give judgment to Culver City
for the Property, along with “damages, attorney fees, court and other costs
. . . .” A.R.S. § 12-1178(A).

¶11            Reyes’ refusal to vacate the Property denied Culver City the
use of its own property. It could not use the Property for its own enjoyment,
nor could it rent the Property to a tenant. Therefore, the court properly
awarded Culver City the Property’s fair market rental value under the
“damages” provision in A.R.S. § 12-1178(A).3 In addition to fair market
rent, A.R.S. § 12-1178(A) required the superior court to award Culver City
its attorneys’ fees and costs.

                               CONCLUSION

¶12           For the foregoing reasons, we affirm.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




3       Reyes declined to provide the eviction hearing transcript, so this
Court will presume the superior court findings regarding fair market value
of rent were supported by evidence. See Walker v. Walker, 18 Ariz. App. 113,
114 (1972) (holding that if the appellant fails to file a transcript with the
appellate court, the Court “must presume that the findings by the trial court
were supported by the evidence at trial”). Even without the transcript, the
record shows that the court considered the fair market rent at the hearing.
The trial exhibits include real estate listings of comparable properties with
rent ranging from $1,400 - $1,950/month.


                                         5